Exhibit 10.46

 

AMENDED AND RESTATED SEVERANCE AND
CHANGE OF CONTROL AGREEMENT

 

This Amended and Restated Severance and Change of Control Agreement
(“Agreement”) is effective as of March 28, 2006, between Wireless
Facilities, Inc. (“WFI”) and James Edwards (“Edwards”), as approved by WFI’s
Board Compensation Committee.

 

A.                                   Edwards is presently employed as Senior
Vice President, General Counsel pursuant to an offer letter dated March 29, 2004
(the “Offer Letter”).

 

B.                                     On March 28, 2005, WFI and Edwards
entered into a Change of Control Agreement (the “Original Agreement”), which
memorialized in writing their understanding regarding the vesting of stock
options and stock appreciation rights granted to Edwards under WFI’s equity
incentive plans in the event of a Change of Control.

 

C.                                     As consideration for Edwards’ agreement
to undertake and continue his duties and responsibilities in his role as Senior
Vice President, General Counsel in light of the changed circumstances at the
Company since the date of the Original Agreement, WFI and Edwards desire to
enter into this Agreement to (i) amend and restate paragraph 2 of the Original
Agreement to provide for the payment of severance compensation to Edwards upon a
termination without Cause, (ii) revise the definition of Cause in paragraph 3(c)
of the Original Agreement, and (iii) add a new paragraph 6 to address compliance
with Section 409A of the Internal Revenue Code of 1986 (the “Code”).

 

Therefore, in consideration of the promises and the mutual covenants contained
below, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.                                       Vesting Upon Change of Control. Upon
the closing of a transaction that constitutes a Change of Control (as defined in
paragraph 3(a) below), the vesting of 50% of all stock options and stock
appreciation rights granted to Edwards under WFI’s equity incentive plans that
as of the date of such Change of Control remain unvested shall accelerate, to
the extent permissible by law, notwithstanding and in addition to any existing
vesting provisions set forth in such stock option, stock appreciation right
and/or WFI equity incentive plan. On the one year anniversary of such Change of
Control or upon a Triggering Event (as defined in paragraph 3(b) below),
whichever occurs sooner, the remaining unvested portion of any stock options and
stock appreciation rights shall immediately vest.

 

2.                                       Severance Payments. If Edwards is (a)
terminated without Cause (as defined in paragraph 3(c) below) or (b) voluntarily
resigns from WFI as a result of a Triggering Event (as defined in paragraph 3(b)
below) after a Change of Control (as defined in paragraph 3(a) below), then
Edwards will be entitled to receive in satisfaction of all obligations (other
than as provided in paragraph 1 above) that WFI may have to Edwards: (i) in the
case of 2(a) hereof, severance compensation equal to one year of his base salary
then in effect; or in the case of 2 (b) hereof, severance compensation equal to
two years of his base salary plus his maximum potential bonus amount for two
years; in either case, less applicable taxes and withholding; and, if needed by
Edwards, (ii) his then-current health insurance coverage, at the then current
employee cost, during the twelve (12) month period following a termination in
the case of 2 (a); or during the twenty-four (24) month period following a
resignation in the case of 2(b). In addition, in the event that Edwards is
terminated without Cause, the vesting of 100% of all stock options and stock
appreciation rights granted to Edwards under WFI’s equity incentive plans that
as of the date of such termination remain unvested shall accelerate, to the
extent permissible by law,

 

2

--------------------------------------------------------------------------------


 

notwithstanding and in addition to any existing vesting provisions set forth in
such stock option, stock appreciation right and/or WFI equity incentive plan.
The foregoing severance compensation, health insurance coverage and acceleration
of vesting will be conditioned upon Edwards’ execution of a separation agreement
with a release of claims reasonably satisfactory to WFI and such severance
compensation shall be paid in a single lump sum payment promptly after Edwards’
execution of such separation agreement.

 

3.                                       Definition of Change of Control and
Triggering Event.

 

(a)                                  A Change of Control means: (i) the
acquisition by an individual person or entity or a group of individuals or
entities acting in concert, directly or indirectly, through one transaction or a
series of transactions, of more than 50% of the outstanding voting securities of
WFI; (ii) a merger or consolidation of WFI with or into another entity after
which the stockholders of WFI immediately prior to such transaction hold less
than 50% of the voting securities of the surviving entity; (iii) any action or
event that results in the Board of Directors consisting of fewer than a majority
of Incumbent Directors (“Incumbent Directors” shall mean directors who either
(A) are directors of WFI as of the date hereof, or (B) are elected or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination); or (iv) a
sale of all or substantially all of the assets of WFI.

 

(b)                                 A Triggering Event means (i) Edwards’
termination from employment; (ii) a material change in the nature of Edwards’
role or job responsibilities so that Edwards’ job duties and responsibilities
after the Change of Control, when considered in their totality as a whole, are
substantially different in nature from the job duties Edwards performed
immediately prior to the Change of Control; or (iii) the relocation of Edwards’
principal place of work to a location of more that thirty (30) miles from the
location Edwards was assigned to immediately prior to the Change of Control.

 

(c)                                  “Cause” means (i) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Edwards with respect to Edwards’ obligations or otherwise relating to the
business of WFI; (ii) Edwards’ material breach of this Agreement or WFI’s
standard form of confidentiality agreement; (iii) Edwards’ conviction or entry
of a plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude; (iv) Edwards’ failure to perform his duties
and responsibilities as Senior Vice President, General Counsel to the reasonable
satisfaction of the Board after being provided with notice thereof and thirty
(30) days opportunity to remedy such failure; and (v) Edwards’ willful neglect
of duties or poor performance. Notwithstanding the foregoing, a termination
under subsection (v) shall not constitute a termination for “Cause” unless WFI
has first given Edwards written notice of the offending conduct (such notice
shall include a description of remedial actions that WFI reasonably deems
appropriate to cure such offending conduct) and a thirty (30) day opportunity to
cure such offending conduct. In the event WFI terminates Edwards’ employment
under subsection (v), WFI agrees to participate in binding arbitration, if
requested by Edwards, to determine whether the cause for termination was willful
neglect of duties or poor performance as opposed to some other reason that does
not constitute Cause under this Agreement.

 

4.                                       General Provisions. Except as set forth
in this Agreement, the terms of the Offer Letter remain unchanged. Nothing in
this Agreement is intended to change the at-will nature of Edwards’ employment
with WFI. This Agreement and the Offer Letter, including the Additional Terms
and Conditions attached thereto and the Proprietary Information and Innovations
Agreement signed by Edwards, constitute the entire agreement between Edwards and
WFI with

 

--------------------------------------------------------------------------------


 

respect to Edwards’ employment with WFI, and supersedes and replaces the
Original Agreement in its entirety. No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties.

 

5.                                       Compliance with Section 409A of the
Code. This Agreement is intended to comply with Section 409A of the Code (or any
regulations or rulings thereunder), and shall be construed and interpreted in
accordance with such intent. Notwithstanding anything to the contrary in this
Agreement, WFI, in the exercise of its sole discretion and without the consent
of Edwards, (a) may amend or modify this Agreement in any manner in order to
meet the requirements of Section 409A of the Code as amplified by any Internal
Revenue Service or U.S. Treasury Department guidance and (b) shall have the
authority to delay the payment of any amounts or the provision of any benefits
under this Agreement to the extent it deems necessary or appropriate to comply
with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“key employees” of certain publicly-traded companies) as amplified by any
Internal Revenue Service or U.S. Treasury Department guidance as WFI deems
appropriate or advisable. In such event, any amounts or benefits under this
Agreement to which Edwards would otherwise be entitled during the six (6) month
period following Edwards’ termination of employment will be paid on the first
business day following the expiration of such six (6) month period. Any
provision of this Agreement that would cause the payment of any benefit to fail
to satisfy Section 409A of the Code shall have no force and effect until amended
to comply with Code Section 409A (which amendment may be retroactive to the
extent permitted by the Code or any regulations or rulings thereunder).

 

 

 

James R. Edwards

 

 

 

 

Dated:    March 28, 2006

/s/ James R. Edwards

 

 

 

 

Wireless Facilities, Inc.

 

 

Dated:    March 28, 2006

By:

/s/ Eric DeMarco

 

 

 

Eric DeMarco, Chief Executive Officer

 

--------------------------------------------------------------------------------